DETAILED ACTION
	Applicant's response, filed 21 April 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	Note: The Examiner has changed from the previous Office Action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is the national stage filing of PCT/US2016/053501, filed 23 September 2016 and claiming the benefit of priority to US provisional application 62/222,707, filed 23 September 2015.  Priority is acknowledged for each of the pending claims.

Claim Interpretation
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations. The courts have stated that claims must be given their broadest reasonable interpretation consistent with the specification In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).  The claims herein include language that warrants interpretation due to the use of “to generate data associated with a panel” and “comprising one or more of”.  The claims also include language that is “contingent” claiming.  
The following interpretations apply to the instant claims, under direction above pertaining to broadest reasonable interpretation.  It is suggested that if the claims are to be interpreted in a different light that the claims be amended accordingly.
1.  Claim 1 recites, “performing or having performed at least one biomarker detection assay…to generate data”.  The step recited is intended “to generate” data without any steps whereby data are actually “generated”.  For examination purposes the claim is interpreted as a step directed to active generation of protein biomarker expression levels from the sample subject by “detecting protein expression levels in a panel of biomarkers comprising each of  LIF, IFN-α, IL-8, CCL2/MCP1, IL-1RA, MIP1α, CXCL1/Groα, IL-6, GCSF, IL-10, CD40L, IL-17A, IL-17F, IFNβ, CXCL10/IP10, sTRAIL, PAI-1, CXCL5, HGF, NGF, IL-17, MIG/CXCL9, and VCAM” or the like.  
2.  Claim 1 recites, “a method for prognosing or assessing responsiveness of a subject with multiple sclerosis to treatment with interferon β (IFN- β) comprising: performing or having performed at least one protein biomarker detection assay on a sample from a subject to generate data associated with a panel of biomarkers indicating biomarker expression levels in the sample from the subject, the panel of biomarkers comprising one or more of LIF, IFN-α, IL-8, CCL2/MCP1, IL-1RA, MIP1α, CXCL1/Groα, IL-6, GCSF, IL-10, CD40L, IL-17A, IL-17F, IFNβ, CXCL10/IP10, sTRAIL, PAI-1, CXCL5, HGF, NGF, IL-17, MIG/CXCL9, and VCAM”.  
Claim 1, under the BI for “comprising one or more of” requires only that one biomarker is included in a “panel”.  It is acknowledged that Applicant was restricted to certain biomarkers by the previous Examiner.  It is acknowledged that Applicant chose a panel of biomarkers as listed in the Response to Restriction dated 1 December 2020.  However, claim 1 has not been amended to reflect that election and the claims, as written read on a panal that includes only one biomarker.  As such, the claim rejections below reflect said interpretation.  It is suggested that the claims be amended to include that the biomarkers comprising the panel that includes each of species where “the panel of biomarkers comprises each of IL-8, CXCL1/Groa, IL-1B, IL-1RA, CCL2/MCP1, IFN-B, IL-17F, CD40L, G-CSF, CXCL10/IP10, and IL-6” as elected.  Or, alternatively, the panel can “comprise each of the biomarkers LIF, IFN-α, IL-8, CCL2/MCP1, IL-1RA, MIP1α, CXCL1/Groα, IL-6, GCSF, IL-10, CD40L, IL-17A, IL-17F, IFNβ, CXCL10/IP10, sTRAIL, PAI-1, CXCL5, HGF, NGF, IL-17, MIG/CXCL9, and VCAM” or some combination that would require specific biomarkers.  It is noted further that if the panel of biomarkers comprise only one or, for example, two of the biomarkers as listed (which is a fair interpretation) then classification may not occur, depending upon the biomarkers chosen, as the Group associated marks may not have been measured/assessed as per the claim.  For example, if the marker sTRAIL and PAI-1 make up the panel, then there would be no categorization into any of said Groups, as those markers are not specifically indicated in said groups.  
Note: Claim 4 is interpreted as written to include each of the recited biomarkers therein because it is limited to “comprise each of IL-8, CXCL/Groα, etc…” (these coincide with the elected species).
  3.  With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”. 
In the instant claims, the following are “contingent” recitations:  Claim 1: “classifying or having classified the subject into at least one of group 1, group 2, group 3, group 4, group 5, and group 6 based on the generated data associated with the panel of biomarkers…treating the subject based on the subject’s classification into groups 1 to 6 wherein when the subject is classified into group 1 or 5…when the subject is classified into group 3 or group 6…when the subject is classified into group 2 or group 4…” wherein the interpretation is only the scenario wherein when the subject is classified in the recited groups meeting those criteria. However, alternative to that is when the subjects are not classified in those groups, as a result of the use of the word “when”.
With respect to the interpretations above, it is suggested that the claims be amended recite alternative language so as to avoid interpretation of contingent claiming.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-5 and 10-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “a method for prognosing or assessing responsiveness of a subject with multiple sclerosis to treatment with IFN-β”.  However, the claims of the step are not directed to assessing a subject that has been treated with IFN- β.  Rather, the claims are directed to assessing biomarker associated data, classifying subjects, and then providing treatments if the associated data fits into said categories.  It is unclear if the claim is intended to be limited to those subjects that have received IFN-β treatment or not.  Clarification is requested.  
Claim 1 recites, “classifying or having classified the subject into at least one of group 1, group 2, group 3…group 6 based on the generated data associated with the panel of biomarkers”.  The claim is indefinite with respect to classification into said groups (group 1-6) “based on associated data”, as it is unclear what data are intended to inform classification.  It would appear from the “wherein” group clauses that the data are classified based on protein expression levels but the biomarker detection assay as claimed in the prior step is only recited as intended “to generate data associated with the panel of biomarkers indicating biomarker expression levels” Due to ambiguity in the language it is unclear if the “data” are associated with the panel of biomarkers and further represent protein expression levels OR if the data are associated with a panel of biomarkers, wherein the panel indicates biomarker expression”, in which instance the “associated” data for said panel would be unclear, i.e., that data would not necessarily be that of only protein biomarker expression levels and could be some other type of data that is “associated”.  Clarification through clearer claim language is requested.

Claim Rejections - 35 USC § 101
	The outstanding rejections under 35 USC 101 are withdrawn in view of the claim amendments that include steps directed to classifying into groups 1-6 and wherein using a specific treatment for a specific disease (MS) upon classification into said groups.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claims 1, 3, 5, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tremlett et al. (Journal of Proteomics (2015) Vol. 118:p.2-11; published online 6 March 2015) in view of Katsavos et al. (Multiple Sclerosis International (2013) Article id: 340508:20 pages)
	Claim 1 is directed to a method for prognosing or assessing responsiveness of a subject with multiple sclerosis to treatment with IFN-β comprising or having performed at least one protein biomarker detection assay on a sample…to generate data associated with a panel of biomarkers…protein expression levels…biomarkers comprising one or more of LIF, IFN-α,…VCAM; classifying or having classified the subject into at least one of group 1….group 6 based on the generated data associated with the panel of biomarkers; 
	wherein group 1…wherein group 2…, wherein group 3…, wherein group 6…treating the subject based on the subject’s classification into groups 1 to 6 wherein when the subject is classified in group 1 or group 5…when…classified into group 4 or 4”.
	In accord with the claim interpretation as stated above, the prior art to Tremlett et al. is considered to teach the limitations herein as follows: Tremlett et al. disclose the use of serum proteomics techniques for assessment of multiple sclerosis disease progression.  Tremlett et al. specifically disclose using a panel of 11 proteins and assessing them to provide a classifier to place samples into disease groups (abstract).  
	With respect to claim 3, Tremlett et al. disclose the use of iTRAQ methodology for identification of protein serum biomarkers of MS (page 2, abstract).
	With respect to claim 5, Tremlett et al. disclose two or more biomarkers that comprise a least: 
	With respect to claim 10, Tremlett et al. disclose protein samples from blood of a subject (page 3, col. 2:materials and methods; page 4, col. 1:iTRAQ data acquisition)).
	With respect to claim 11, Tremlett et al. disclose blood sample from patient not treated with IFN-β (page 3, col. 2:material and methods---“patients were selected based on…serum sample drawn prior to exposure to any ‘disease modifying’ drugs for MS”).
	Tremlett et al. do not specifically disclose the biomarkers as described in claim 1 nor do Tremlett teach that patients who have received treatment provided study samples.  However, the prior art to Katsavos et al. disclose important biomarkers for MS, including biomarkers such as IL-6 and IL-10, as present in claim 1.  Claim 1 requires only one of said biomarkers.  It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have included IL-6, for example, in a process such as disclosed by Tremlett et al. for the study of multiple sclerosis and classification of patients in to groups, as inflammatory activity in active demyelination lesion in multiple sclerosis patients leads to the liberation of may cytokines that could be used as biomarkers of disease (Katsavos et al. at page 11, col. 2).  As such, one of skill in the art would have had a reasonable expectation of success in using said biomarker as a classification biomarker due to its importance in the disease process.  
	It would have been further obvious to use patients already treated with IFN-β as an obvious design choice and to monitor progression of disease versus those patients that have not been treated.  Said design parameters does not make a contribution over the routine experimental design choices in the art.

Conclusion
	No claims are allowed.
	Claim 4 appears to be free from the prior art as the prior art does not appear to teach or fairly suggest the steps wherein each of said claimed biomarkers is required for the biomarker panel.  

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631